DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed for application 16/777,153 after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 August 2022 has been entered.
Claims 1, and 8-11 have been amended.
In light of new discovered prior art and portions of the previously cited art, indication of allowable subject matter with regard to claims 10, 13, 15-16 and 18 as presented in the previous Office action has been withdrawn and updated grounds of rejection presented herein.
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 3, 6, 9, 11, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa et al. (U.S. 2011/0202916) (Hereinafter VoBa) in view of Laor, Dor (U.S. 2011/0231710) (Hereinafter Laor), further in view of Krishnan et al. (U.S. 2016/0253254) (Hereinafter Krishnan), and further in view of Hiar et al. (U.S. 2014/0032932) (Hereinafter Hiar – art made of record).
As per claim 1, VoBa discloses a method comprising: 
receiving, by a processing device, from a computing device, an encrypted virtual disk image (see for example VoBa, this limitation is disclosed such that a VHD (i.e. claimed “virtual disk image”) that is encrypted is moved from one computing device/server to another computing device/server (i.e. “received” by a target “processing device” the VHD is moved to from a source “computing device”); paragraphs [0032], [0038]-[0039]);
initiating, by the processing device, instantiation of a virtual machine (VM) using the encrypted virtual disk image (see for example VoBa, this limitation is disclosed such that a virtual machine is distributed as the encrypted VHD, and the virtual machine is instantiated from the VHD; paragraphs [0032], [0038]-[0039]).
Although VoBa discloses receiving, by a processing device, from a computing device, an encrypted virtual disk image, and initiating, by the processing device, instantiation of a virtual machine (VM) using the encrypted virtual disk image, VoBa does not explicitly teach a virtual disk image comprising a set of debug logs.
However, Laor discloses a virtual disk image comprising a set of debug logs (see for example Laor, this limitation is disclosed such that there is a mechanism that saves crash dump files of a virtual machine to a crash dump virtual disk; paragraph [0010]. The crash dump files are used to debug the root cause of a VM problem; paragraph [0023]); and
VoBa in view of Laor is analogous art because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa by saving crash dumps to a virtual disk for debugging as taught by Laor because it would enhance the teaching of VoBa with an effective means of making stored crash files accessible outside of operations of a VM (as suggested by Laor, Abstract).
Although VoBa discloses initiating, by the processing device, instantiation of a virtual machine (VM) using the encrypted virtual disk image, VoBa does not explicitly teach a VM that is to execute a log access application to analyze a set of debug logs, sending, to a computing device, by the processing device, a first request for access to a first type of data associated with the set of debug logs by the log access application, and receiving, from the computing device, the set of debug logs by the log access application, wherein the set of debug logs represents the first type of data, and wherein having access to the  set of debug logs allows the log access application to analyze the set of debug logs to identify a first issue associated with the first type of data associated with the set of debug logs.
However, Krishnan discloses a VM that is to execute a log access application to analyze a set of debug logs (see for example Krishnan, this limitation is disclosed such that a developer sets up a virtual machine to simulate and troubleshoot a client’s problem in the virtual machine. The developer can access an interface to select desired logs; paragraph [0022]. In diagnosing the problem remotely, the developer can access or view the logs; paragraphs [0275]-[0276]);
sending, to a computing device, by the processing device, a first request for access to a first type of data associated with the set of debug logs by the log access application (see for example Krishnan, this limitation is disclosed such that using the interface, the developer can select required logs, databases, or other data (i.e. a first request for access to a first type of data associated with the set of debug logs) from the remote client’s computing device; paragraph [0022]. The types of log files that reside on or are collected by each computer or system element might differ depending on the role of the computer or system in the information management system 100. Different components of the information management system 100 may maintain individual log files; thus, there can be several log monitors in the system for different system elements, such as different media agents. For example, each media agent may maintain log files associated with particular data storage targets or devices with which they interact. Also, log files can vary in time range (e.g., hourly, daily, weekly or monthly), in size (e.g., as small as a few kB, a few MB or up to a few GB), and, of course, logs vary in what information they contain. Some examples of information contained in a log file include a particular job ID, success or failure of that job, location of the job within the network (e.g. logical addresses of network and system elements used or impacted by that job), names or descriptors for those elements (e.g. name of media agent, tape storage drive, etc.), start time for the job, completion time (if completed), halt or failure time when the job failed, agent type, and operation (e.g., incremental backup, full backup, snapshot, etc.; paragraph [0278]); and
receiving, from the computing device, the set of debug logs by the log access application, wherein the set of debug logs represents the first type of data, and wherein having access to the  set of debug logs allows the log access application to analyze the set of debug logs to identify a first issue associated with the first type of data associated with the set of debug logs (see for example Krishnan, this limitation is disclosed such that using the interface the developer accesses the desired logs, the data being sent to the developer from the remote client’s computing device; paragraph [0022]. The log files are analyzed to diagnose any problems; paragraphs [0276]-[0277]).
VoBa in view of Laor is analogous art with Krishnan because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa in view of Laor by requesting and receiving logs for debugging between a developer system and a client system as taught by Krishnan because it would enhance the teaching of VoBa in view of Laor with an effective means of enabling remote diagnosing and troubleshooting by allowing a developer to receive logs from a client (as suggested by Krishnan, paragraph [0018]).
Although VoBa in view of Laor, further in view of Krishnan discloses receiving, from the computing device, the set of debug logs by the log access application, wherein the set of debug logs represents the first type of data, and wherein having access to the  set of debug logs allows the log access application to analyze the set of debug logs to identify a first issue associated with the first type of data associated with the set of debug logs, VoBa in view of Laor, further in view of Krishnan does not explicitly teach receiving, from a computing device, a first indication granting access to a first portion of a debug log by a log access application, wherein the first portion of debug log represents the first type of data, and wherein having access to the first portion of the debug log allows the log access application to analyze the first portion of the debug log.
However, Hiar discloses receiving, from a computing device, a first indication granting access to a first portion of a debug log by a log access application, wherein the first portion of debug log represents the first type of data, and wherein having access to the first portion of the debug log allows the log access application to analyze the first portion of the debug log (see for example Hiar, this limitation is disclosed such that there is a system with a debug log view (i.e. log access application) that receives an encrypted log file; paragraph [0012]. The log file contains log messages saved by crash log facilities concerning a program crash (i.e. log represent crash log messages, a first type of data); paragraph [0044]. An encrypted symmetric key is received with the log file, the encrypted symmetric key is decrypted using a private key (i.e. a first indication granting access), and the decrypted symmetric key is used to decrypt a portion (i.e. claimed first portion) of the debug log, allowing the debug log viewer to view the decrypted portion of the debug log file. The debug log view can then be used on the portion of the debug log to see where a crash happened; paragraph [0045]).
VoBa in view of Laor, further in view of Krishnan is analogous art with Hiar because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa in view of Laor, further in view of Krishnan by performing authentication to allow access to a portion of a log file with crash log data as taught by Hiar because it would enhance the teaching of VoBa in view of Laor, further in view of Krishnan with an effective means of crash logging and debugging execution traces of a crash (as suggested by Hiar, paragraph [0012]).
As per claim 2, VoBa in view of Laor, further in view of Krishnan, further in view of Hiar discloses the method of claim 1, further comprising: transmitting a validation measurement associated with the processing device along with the request for access to the set of debug logs (see for example Hiar, this limitation is disclosed such that An encrypted symmetric key is received with the log file (i.e. encrypted symmetric key is a “validation measurement”); paragraph [0045]).  
As per claim 4, VoBa in view of Laor, further in view of Krishnan, further in view of Hiar discloses method of claim 1, wherein receiving the indication from the computing device granting access to the set of debug logs comprises receiving a key to access the set of debug logs of the encrypted virtual disk image (see for example VoBa, this limitation is disclosed such that a key is transmitted to the target computing device in order to decrypted the virtual hard disk; paragraph [0006]).  
As per claim 5, VoBa in view of Laor, further in view of Krishnan, further in view of Hiar discloses the method of claim 1, further comprising: providing, to the computing device, a portion of an output generated by the log access application in view of analyzing the set of debug logs (see for example Krishnan, this limitation is disclosed such via the developer interface, a log monitor can display log files in a single or multiple windows for the developer; paragraph [0279]).
Regarding claim 8, it is a system claim having similar limitations cited in claim 1.    Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.
As per claim 12, Voba in view of Laor, further in view of Krishnan, further in view of Hiar discloses the system of claim 8, wherein the processing device is further to: provide, to the computer system, a portion of an output generated by the trusted log access application in view of the set of debug logs (see for example Krishnan, this limitation is disclosed such via the developer interface, a log monitor can display log files in a single or multiple windows for the developer; paragraph [0279]).
Regarding claim 16, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 1.
As per claim 18, Voba in view of Laor, further in view of Krishnan, further in view of Hiar discloses the non-transitory computer-readable medium of claim 16, wherein receiving the first indication from the computing device granting access to the first portion of the set of debug logs comprises receiving a first key to access the first portion of the set of debug logs of the encrypted virtual disk image (see for example Hiar, this limitation is disclosed such that an encrypted symmetric key is received with the log file, the encrypted symmetric key is decrypted using a private key (i.e. a first indication granting access), and the decrypted symmetric key is used to decrypt a portion (i.e. claimed first portion) of the debug log, allowing the debug log viewer to view the decrypted portion of the debug log file. The debug log view can then be used on the portion of the debug log to see where a crash happened; paragraph [0045]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa (U.S. 2011/0202916) in view of Laor (U.S. 2011/0231710), further in view of Krishnan (U.S. 2016/0253254), further in view of Hiar (U.S. 2014/0032932) as applied to claims 1 and 12 above, respectively, and further in view of Aniszczyk et al. (U.S. 2011/0023019) (Hereinafter Aniszczyk).
As per claim 7, VoBa in view of Laor, further in view of Krishnan, further in view of Hiar discloses the method for claim 1 (see rejection of claim 1 above), but does not explicitly teach providing, to the computing device, a record of access to the set of debug logs by the log access application.
However, Aniszczyk discloses providing, to the computing device, a record of access to the set of debug logs by the log access application (see for example Aniszczyk, this limitation is disclosed such that file accesses by a process running in a virtual machine are monitored and stored in a file activity log; paragraph [0006]).
VoBa in view of Laor, further in view of Krishnan, further in view of Hiar is analogous art with Aniszczyk because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa in view of Laor, further in view of Krishnan, further in view of Hiar by storing file access information as taught by Aniszczyk because it would enhance the teaching of VoBa in view of Laor, further in view of Krishnan, further in view of Hiar with an effective means of representing actions performed in a debugging interface at a particular point in time (as suggested by Aniszczyk, paragraph [0006]).
As per claim 14, VoBa in view of Laor, further in view of Krishnan, further in view of Hiar discloses the system of claim 12 (see rejection of claim 12 above), but does not explicitly teach the limitation wherein a portion of output is provided for display and corresponds to data to be displayed within a specified amount of time.  
However, Aniszczyk discloses the limitation wherein a portion of output is provided for display and corresponds to data to be displayed within a specified amount of time (see for example Aniszczyk, this limitation is disclosed such that file accesses by a process running in a virtual machine are monitored and stored in a file activity log. The file access information at a particular period of time is displayed; paragraph [0006]).
VoBa in view of Laor, further in view of Krishnan, further in view of Hiar is analogous art with Aniszczyk because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa in view of Laor, further in view of Krishnan, further in view of Hiar by storing and displaying file access information as taught by Aniszczyk because it would enhance the teaching of VoBa in view of Laor, further in view of Krishnan, further in view of Hiar with an effective means of representing actions performed in a debugging interface at a particular point in time (as suggested by Aniszczyk, paragraph [0006]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over VoBa (U.S. 2011/0202916) in view of Laor (U.S. 2011/0231710), further in view of Krishnan (U.S. 2016/0253254), further in view of Hiar (U.S. 2014/0032932) as applied to claim 8 above, and further in view of Han et al. (U.S. 2012/0278658) (Hereinafter Han – art made of record).
As per claim 10, VoBa in view of Laor, further in view of Krishnan, and further in view of Hiar discloses the system of claim 8 (see rejection of claim 8 above), but does not explicitly teach analyzing, using a trusted log access application, a set of debug logs to identify an issue that is likely to develop.
However, Han discloses analyzing, using a trusted log access application, a set of debug logs to identify an issue that is likely to develop (see for example Han, this limitation is disclosed such that analyzing system traces to identify problematic execution patterns (i.e. identifying an issue that is likely to develop). The process begins with a collection of execution traces or logs 102, corresponding respectively to individual execution instances. Each trace contains one or more event logs, and indicates one or more chronological listings of events that might be useful to an analyst or debugger. More specifically, each trace includes one or more chronologies of function calls that occurred during the time period relevant to the performance issue; paragraph [0018]).
VoBa in view of Laor, further in view of Krishnan, further in view of Hiar is analogous art with Han because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa in view of Laor, further in view of Krishnan, further in view of Hiar by identifying problematic execution patters in debug logs as taught by Han because it would enhance the teaching of VoBa in view of Laor, further in view of Krishnan, further in view of Hiar with an effective means of finding events relevant to a performance issue (as suggested by Han, paragraph [0018]).

Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa (U.S. 2011/0202916) in view of Laor (U.S. 2011/0231710), further in view of Krishnan (U.S. 2016/0253254), further in view of Hiar (U.S. 2014/0032932) as applied to claim 12 above, and further in view of Kosaka et al. (U.S. 2016/0011766) (Hereinafter Kosaka – art made of record).
As per claim 13, VoBa in view of Laor, further in view of Krishnan, further in view of Hiar discloses the system of claim 12 (see rejection of claim 12 above), but does not explicitly teach the limitation wherein the portion of the output is provided for display and corresponds to less than a minimum amount of data to be displayed.
However, Kosaka discloses the limitation wherein the portion of the output is provided for display and corresponds to less than a minimum amount of data to be displayed (see for example Kosaka, this limitation is disclosed such that a speed of scrolling while displaying a portion of data may be below a threshold; paragraph [0033]).
VoBa in view of Laor, further in view of Krishnan, further in view of Hiar is analogous art with Kosaka because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa in view of Laor, further in view of Krishnan, further in view of Hiar by using a threshold as taught by Kosaka because it would enhance the teaching of VoBa in view of Laor, further in view of Krishnan, further in view of Hiar with an effective means of determining if data has already been viewed (as suggested by Kosaka, paragraph [0033]).
As per claim 15, VoBa in view of Laor, further in view of Krishnan, further in view of Hiar, further in view of Kosaka discloses the system of claim 13, wherein the portion corresponds to less than the threshold amount of data to be displayed within a particular amount of time (see for example Kosaka, this limitation is disclosed such that a speed of scrolling while displaying a portion of data may be below a threshold. There is a time instant where a corresponding data portion is displayed; paragraph [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196